DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-9, 11-16 and 18-20 are pending of which claims 1, 8 and 15 are in independent form.  Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 05 November 2021 as part of a Request for Continued Examination, and originally filed on 08 October 2021, as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On page 9 of the remarks, Applicant’s representative appears to argue that neither of the cited prior art references disclose the independent claim limitation reciting, marking with the timestamp each parent directory of the first directory that is not already marked with the timestamp.  Additionally, on page 11 of the remarks, Applicant’s representative appears to argue that the cited prior art references do not disclose the newly amended independent claim limitations reciting in part, deduplicating the identified one or more files by: traversing the tree of directories from parent to child starting at a root directory to identify directories of the tree of directories marked with a corresponding timestamp within a determined time range and while traversing, for any directory not marked with a corresponding timestamp within the determined time range, skipping traversing any child directory of the directory not marked with the corresponding timestamp within the determined time range…  Examiner has conducted an updated prior art search in light of the claim amendments and arguments presented, as well as the Examiner Interview conducted on 14 October 2021 and applied a new reference to address the claims as amended detailed in the rejection provided below. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal U.S. Patent No. 10,108,634 (hereinafter “Pal”) in view of Chalker U.S. Pub. No. 2006/0089936 (hereinafter “Chalker”) in further view of Arbour et al U.S. Pub. No. 2008/0243769 (hereinafter “Arbour”).
Regarding independent claim 1, Pal discloses:
A method of deduplicating one or more files within a storage system, the one or more files organized within a tree of directories, the method comprising… (Pal at Column 8 Line 61- Column 9 Line 1 discloses the claimed structure of one or more files organized within a tree of directories as follows:
A hierarchical graph of containers in the SIEM database may be arranged such that containers at the lowest level of the hierarchy contain event records, and the containers at other levels of the hierarchy contain other containers. Each container may be implemented, for example, as a directory on a filesystem of the STEM database, as an archive file in the directory, as a data file in the directory or in the archive file, or as a section in a data file…

Examiner is of the position that the hierarchical graph of containers [i.e., tree], wherein each container can be implemented as a directory and the lowest level of the hierarchy contains event records [i.e., files] reads on the recited claim language.  Additionally, Pal at Column 1 Lines 28-33 discloses deduplication of event records.)
 
modifying or creating a first file, wherein the first file is located within a first directory and is a child of the first directory (Pal at Column 1 Lines 39-44 discloses creating event records and storing the event records in a database.  Additionally, Pal at Column 8 Line 61 – Column 9 Line 1 discloses storing event records in the lowest level hierarchical directory, Examiner is of the position that the lowest hierarchical directory disclosed in Pal above reads on child of the first directory.) 

While Pal at Column 1 Lines 42-46 discloses creating an event record comprising an event time and Pal at Column 9 Line 61- Column 10 Line 1 discloses, time-based containers storing event records that correspond to the time based container, more specifically, “Time-based event containers 310 implicitly index events by time. In some embodiments, each time-based event container represents a fixed length of time, such as a second, minute, hour, day, week, etc. depending on the granularity of time range used to run deduplication. Each time-based event container 310 contains event records or other information for events that occur in the duration of time represented by that container.”  However, Pal does not disclose:
responsive to the modifying or creating the first file, (a) marking with a timestamp the first directory, and (b) marking with the timestamp each parent directory of the first directory that is not already marked with the timestamp.
In other words, Pal does not disclose marking a parent directory responsive to the creating or modifying of a file.
However, Chalker at paragraph [0038] teaches in part with emphasis added by Examiner, “After a file has been written, the system in accordance with the invention, will update the corresponding entry in the File Allocation Table (FAT) of is parent directory to reflect the presence of that file, its last-modified timestamp of that file and the generation that existed at the time of writing.” 
Both the Pal reference and the Chalker reference, in the sections cited by the Examiner, are in the field of endeavor of writing files to a file system.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the marking of event records and files with timestamps and storing the time stamped event records in corresponding time marked, hierarchical containers as taught in Pal with the time stamp marking of all parent directories when a file is written to as taught in Chalker to facilitate in data consistency (See Chalker at paragraph [0038]).

deduplicating one or more files, wherein deduplicating the one or more files comprises… (Pal at Column 5 Lines 17-27 discloses, “The deduplication module 118 is further configured to obtain a set of event records from the STEM database 110 for a specified one of the network devices 104 in a specified time range, to identify whether respective ones of the event records in the set are duplicate event records based at least in part on mappings of event time and event record number values to ordered pairs of device identifier and event source name values, and to remove event records in the set identified as duplicate event records from the STEM database 110.”)

While Pal at Column 5 Lines 17-27 discloses identifying and deduplicating records created or modified in a specified time range and Pal at Column 9 Lines 4-15 discloses a chronological hierarchical database such that identifying records in a specified time range necessitates traversing the tree, Pal does not disclose:
traversing the tree of directories from parent to child starting at a root directory to identify directories of the tree of directories marked with a corresponding timestamp within a determined time range and while traversing, for any directory not marked with a corresponding timestamp within the determined time range, skipping traversing any child directory of the directory not marked with the corresponding timestamp within the determined time range…
However, Arbour at paragraph [0035] teaches the following: 
In one embodiment, the user interface 170 may include a component for filter configuration 172. Using the filter configuration component 172, one or more filters may be specified. A filters may comprise a selection of one or more data objects in the deduplication data store 130. For example, filters may comprise client identifications, selections relative to the metadata 132A (e.g., all files and directories owned by a particular user), and/or selections of sub-hierarchies of the data objects (e.g., all files and directories within a particular directory). Filters may include ranges of values, wildcards, etc. The filters may be ranked by relative priority. In one embodiment, filters may include specific times or ranges of time (e.g., the time at which a backup was made) so that specific versions of data objects corresponding to the specified time(s) may be exported. In one embodiment, a filter may be specified by a user through a GUI. A subset of the set of data 131A to be exported from the deduplication data store 130 may be determined by applying the one or more filters to the entire set of data 131A.

Additionally, Arbour at paragraph [0020] teaches data objects having hierarchical relationships.  Examiner is of the position that Arbour as cited above teaches data objects stored in a hierarchical manner along with applying filters to a deduplicated data store such that certain directories, sub-hierarchies and time ranges may be skipped and reads on the recited claim limitations.
Both the Pal reference and the Arbour reference, in the sections cited by the Examiner, are in the field of identifying records stored in a deduplicated data store.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the marking of event records and files with timestamps and storing the time stamped event records in corresponding time marked, hierarchical, chronological containers as taught in Pal with the filtering of directories, sub-hierarchies and time ranges taught in Arbour to facilitate in backing up and deduplicating data (See Arbour at paragraph [0027]).

searching within the identified directories to identify files modified or created during the determined time range, wherein the identified files comprise the first file; and deduplicating the identified files (Pal at Column 5 Lines 17-27 discloses identifying and deduplicating files modified or created in a specified time range.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Pal discloses:
wherein directories of the tree of directories other than the identified directories are not searched to identify files modified or created during the determined time range (Pal at Column 5 Lines 17-22 discloses in part, “The deduplication module 118 is further configured to obtain a set of event records from the STEM database 110 for a specified one of the network devices 104 in a specified time range, to identify whether respective ones of the event records in the set are duplicate event records…”  Additionally, Pal at Column 8 Lines 47-60 discloses “In some embodiments, deduplication of event records in linear time and constant space requires that event records stored in an SIEM database such as STEM database 110 or distributed SIEM database 210 are stored such that an event record for a chronologically first event belonging to a specified one of network devices 104 within any specified time range can be accessed in constant time, and event records for all subsequent events for the specified network device and time range can be accessed in linear time with respect to the number of event records that are present in the STEM database for the specified network device and time range. In some implementations, this is ensured through the use of a hierarchical graph of containers in the STEM database.”  Examiner is of the position that if the time specified containers disclosed in Pal above fall outside the specified time range, the containers would not be searched for duplicate event records.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Pal discloses:
maintaining a logical clock comprising a counter, wherein each value of the logical clock maps to an actual time, wherein timestamps of directories indicate a value with respect to the logical clock (Pal at Column 9 Line 62 - Column 10 Line 7 discloses, “In some embodiments, each time-based event container represents a fixed length of time, such as a second, minute, hour, day, week, etc. depending on the granularity of time range used to run deduplication. Each time-based event container 310 contains event records or other information for events that occur in the duration of time represented by that container. In a typical large-scale computer network, maintaining time-based event containers for every minute of the day when events are collected is an efficient approach.”)

Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  Additionally, Pal discloses:
further comprising responsive to the modifying or creating the first file, setting a modification time of the first file to a current actual time, wherein files modified or created during the determined time range comprise files with a corresponding modification time within the time range (Pal at Column 1 Lines 44-46 discloses event records comprising an event time and Pal at Column 9 Line 61- Column 10 Line 1 discloses, “Time-based event containers 310 implicitly index events by time. In some embodiments, each time-based event container represents a fixed length of time, such as a second, minute, hour, day, week, etc. depending on the granularity of time range used to run deduplication. Each time-based event container 310 contains event records or other information for events that occur in the duration of time represented by that container.”) 

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Pal discloses:
wherein the determined time range comprises a time range excluding a time period between a previous time and a current time Pal at Column 5 Lines 17-22 discloses in part, “The deduplication module 118 is further configured to obtain a set of event records from the STEM database 110 for a specified one of the network devices 104 in a specified time range, to identify whether respective ones of the event records in the set are duplicate event records…”  Examiner is of the position that the specified time range disclosed in Pal above allows for a time period between the past and present to be excluded otherwise what would be described in Pal would not be a range.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Pal as modified with Chalker discloses:
wherein marking with the timestamp each parent directory of the first directory that is not already marked with the timestamp comprises: traversing the tree of directories from child to parent starting at the first directory and terminating traversing if a directory that is marked with the timestamp is reached (Chalker at paragraph [0038] teaches in part, “In one embodiment of the invention, all the parent FATs that make up the directories of the fully-qualified pathname of the file have their last-modified timestamp up to and including the root FAT.”)

Regarding independent claim 8, while independent claim 8 a non-transitory computer readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 8 is rejected under the same rationale as claim 1.  

Regarding dependent claim 9, all of the particulars of claim 8 have been addressed above.  Additionally, claim 9 is rejected under the same rationale as claim 2.

Regarding dependent claim 11, all of the particulars of claim 8 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 4.

Regarding dependent claim 12, all of the particulars of claims 8 and 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 5.

Regarding dependent claim 13, all of the particulars of claim 8 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 6.

Regarding dependent claim 14, all of the particulars of claim 8 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 7.

Regarding independent claim 15, while independent claim 15, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 15 is rejected under the same rationale as claim 1.  With respect to the hardware limitations recited in the claim, specifically, a storage system and at least one processor, See Pal at Column 1 Lines 56-61.

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 2.

Regarding dependent claim 18, all of the particulars of claim 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 4.

Regarding dependent claim 19, all of the particulars of claims 15 and 18 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 5.

Regarding dependent claim 20, all of the particulars of claim 15 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 6.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,539,148
Column 5, Line 51 – Column 6, Line 5 as it relates to efficient deduplication by skipping deduplication of blocks based on write activity, modification information and metadata including time stamp information.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154      

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154